Title: To John Adams from John Browne Cutting, 24 July 1789
From: Cutting, John Browne
To: Adams, John



My dear Sir
Bordeaux 24th July 1789

By a vessel that departs from hence in half an hour bound for the Potomac I send you some authentic papers which contain details of the late revolution in the government of France. Mr. Jefferson’s last letter to me is dated on the 16th. He confirms most of the facts contained in the printed letter of M. Nairac and in the "Extrait D’une lettre de Paris"—and concludes by remarking that the people of Paris are still in such a heat in consequence of the late bloodshed that they distrust the royal word and continue arming—Yet that he (Mr Jefferson) believes that the King is now perfectly sincere in his surrender at discretion to the States General and will do whatsoever they desire him. All the troops that were lately assembled in the vicinity of Versailles and Paris are actually on their march to the frontier towns of the kingdom.
The Queen, it is whisperd, has retired into a Convent of which she is foundress—for the present—near Versailles. Madam De Polinac has escaped to England. Count D’artois has fled to his brother in law the King of Sardenia. The Condee’s, Conte’s Marschall de Broglio and those ministers and instruments of the court cabal who had the temerity to assemble forty thousand troops to overawe or dissolve the states general and crush every hope of a thorough national reform have been most egregiously out-general’d and miserably defeated. A number of those capital culprets will be impeachd. The soldiers the Subaltern officers, the inferior clergy the lower middling and opulent classes in the cities and many potent nobles and great land holders in the country are so united in sentiment upon this great occasion and the spirit of the nation is so hot for the measure that nothing can prevent it but a miraculous mitigation of the public temper. M. Neckar on the contrary and Count Montmorrin the two honest ministers whose dismission from office & late exile was the signal of conflict between the Court and Country—will doubtless be re-instated.
On the 17th of July the King entered Paris guarded by the burgers only and the late President of the Commons, M. Baily, now Mayor of Paris delivered to him the keys of that capital with a speech which I am told was to the following effect. "These keys that Henry the fourth restored to the City which he had conquer’d; in the name of the City are now returned to his descendent whom we have conquer’d."
The Marquis La Lafayette being nominated by the armed Burgers of Paris commander in Chief of their forces the States general approved the appointment and the King countersigning his commission has confirmed it. At this moment it is unquestionably the first command in the nation. The most moderate accounts state the number of armed people in Paris at two hundred thousand.
The French troops for refusing to butcher their fellow citizens when that blind old bigot De Brolio instigated by a corrupt junto of courtesans and courtiers, not only commanded but endeavoured to seduce them to do it by an offer of the whole pillage of Paris—it is said they have not only in general acquir‘d credit, but a part of them in particular have obtain’d renown and the universal applause of the country for their gallant deeds in behalf of their bleeding brethren. The burgers in whose ranks they fought till the mercenary Germans were repuls’d and then led them on the same city band to attack the arsenal and storm the Bastile. In the display of this honourable, generous and manly spirit which guided, emulated and guarded those neighbours Whom they were commanded to slaughter, the corps of French guards was greatly distinguish’d—especially in that daring assault of the Bastile the success of which dismayed their enemies and still astonishes the nation. The same Bastile is now level’d in the dust and razed to its lowest foundations. Most of the French guards I understand and many soldiers also of other Royal regiments are now incorporated with the armd burgers of Paris who with reason love & cherish them and from whose associations they are never again to separate. Perhaps this single circumstance may partly account for the immense number of Parisians in arms, now under command of the Marquis. The same soul and spirit pervades the provinces—nor does it appear that in any quarter of the Kingdom there exists the Shadow of an opposition to the measures of the States general nor one murmuring of Sympathy in favour of the court or King.
In a word the monarch & his ministers mistook the temper of the times and grossly miscalculated both in despising the intrepidity of citizens and disbelieving the patriotism of soldiers. I rejoice that their error is as irretrievable as it is conspicuous. I rejoice that the people are triumphant—that the rights of man are asserted—that freedom prospers—that tyranny withers—and that despotism is dying in France.
Will Mrs. Adams and yourself have the goodness thus abruptly to accept my best compliments and believe me always to be / with unalterable affection / and respect / Your Most Obed. Servt.
John Brown Cutting